[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Cain
v. Horn, Slip Opinion No. 2020-Ohio-6761.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6761
              CAIN ET AL., APPELLEES, v. HORN ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Cain v. Horn, Slip Opinion No. 2020-Ohio-6761.]
Court of appeals’ judgment as to proposition of law No. I affirmed on the authority
        of West v. Bode—Proposition of law No. II dismissed as having been
        improvidently accepted.
(No. 2020-0761―Submitted December 15, 2020―Decided December 29, 2020.)
              APPEAL from the Court of Appeals for Guernsey County,
                          No. 19CA000031, 2020-Ohio-3171.
                                   _________________
        {¶ 1} The judgment of the court of appeals as to proposition of law No. I is
affirmed on the authority of West v. Bode, ___ Ohio St.3d ___, 2020-Ohio-5473,
___ N.E.3d ____.
        {¶ 2} Proposition of law No. II of the appeal is dismissed as having been
improvidently accepted.
                              SUPREME COURT OF OHIO




          O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, and STEWART, JJ.,
concur.
          KENNEDY and DONNELLY, JJ., concur in part and dissent in part and would
reverse the judgment of the court of appeals as to proposition of law No. I.
                                _________________
          Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., Gregory W. Watts,
Matthew W. Onest, and Wayne A. Boyer, for appellees Julia A. Cain and David J.
Cain.
          Kincaid, Taylor & Geyer, Scott D. Eickelberger, and David J. Tarbert, for
appellants, Diana Burrett Horn, William B. Burrett, Molly V. Shepard Brady, Peter
B. Shepard, Nancy Shepard, Marguerite S. Oakes, and Thomas B. Oakes.
                                _________________




                                          2